                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:16 CR 161
                                         )
JOHN BUNCICH                             )

                                       ORDER

      On October 15, 2018, this court referred the Government’s motion for turnover of

funds (DE # 208) to Magistrate Judge John E. Martin. (DE # 236.) On November 8, 2018,

Magistrate Judge Martin issued an order recommending that this court grant the

Government’s motion. (DE # 237.) In his report, Magistrate Judge Martin informed the

parties that any objections to the report and recommended finding must be made

within 14 days. (Id.) That time has passed, and no objections have been filed. Therefore,

the court ACCEPTS and ADOPTS Magistrate Judge Martin's report and

recommendation (DE # 237) and GRANTS the Government’s motion for turnover of

funds (DE # 208).

                                         SO ORDERED.
      Date: January 7, 2019
                                         s/ James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
